UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-7226


WARREN N. CEPHAS,

                Petitioner - Appellant,

          v.

GENE JOHNSON, Director, VA Dept. of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:08-cv-00731-MHL)


Submitted:   February 11, 2010             Decided:   February 19, 2010


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Warren N. Cephas, Appellant Pro Se. Gregory William Franklin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Warren N. Cephas seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition. *

The order is not appealable unless a circuit justice or judge

issues       a    certificate           of    appealability.             See     28     U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue       absent       “a   substantial           showing     of    the    denial     of      a

constitutional           right.”         28    U.S.C.        § 2253(c)(2)      (2006).          A

prisoner         satisfies        this        standard        by     demonstrating          that

reasonable         jurists       would       find     that    any     assessment       of     the

constitutional           claims    by    the    district       court    is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                        See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We

have independently reviewed the record and conclude that Cephas

has not made the requisite showing.                            Accordingly, we deny a

certificate         of    appealability             and   dismiss     the    appeal.           We

dispense         with     oral    argument          because     the    facts     and        legal




        *
        Pursuant to 28 U.S.C. § 636(c) (2006),                                 the     parties
consented to proceed before a magistrate judge.



                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3